 In the Matterof SOUTHWESTERNGAS & ELECTRICCOMPANYandINTER-NATIONALBROTHERHOODOF ELECTRICALWORKERSCase No. C-482.-Decided October 06, 1939Gas and Electric Utility Industry-Interference,Restraint,and Coercion--Discrimination:discharge for unionactivity-Regular andSubstantially Equiva-lent Employment:employment obtained elsewhere not consideredas-Reinstate-ment Ordered:discharged employee-BackPay:awardeddischarged employee.Mr. Samuel Lang,for the Board.Mr. R. L. ArnoldandMr. William H. Arnold, Jr.,of Texarkana,Ark., for the respondent.Mr. E. D. BieretzandMr. James Preston,ofWashington, D. C., forthe Union.Mr. Willard Y. Morris,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Electrical Workers, herein called the Union, the Na-tional LaborRelationsBoard, herein called the Board, by theRegionalDirector for the FifteenthRegion(New Orleans, Louisiana),issuedits complaint dated January 10, 1938, against Southwestern Gas &Electric Company, Shreveport,Louisiana,herein called the respond-ent, alleging that the respondent had engaged in, and was engaging in,unfairlabor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notices of hearing, were duly served upon therespondent and the Union.In respect of the unfair labor practices, the complaint allegedin substance (1) that on or about May 20, 1937, the respondentdischarged and thereafter refused to reinstateJim Heizer, an em-16 N. L.R. B., No. 54.512 SOUTHWESTERN GAS & ELECTRIC COMPANY513ployee, for the reason that he had applied for membership in, orjoined, the Union and had assisted it and had engaged in concertedactivities for the purpose of collective bargaining and other mutualaid and protection; and (2) that the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act by the discharge of and refusalto reinstateHeizer, and by various other acts such as spying onmeetings of the Union, advising employees that they would bedischarged if they joined the Union, questioning employees to de-termine if they were members of the Union, and issuing a noticeaddressed to all employees advising them about joining a union.Pursuant to notice, a hearing was held at Texarkana, Arkansas,on January 20, 21, and 22, 1938, before James L. Fort, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the opening of the hearing, the respondent filed a motion todismiss the complaint on the ground that the Board had no juris-diction of the subject matter.The Trial Examiner reserved decisionupon this motion at the hearing and denied it in his IntermediateReport.The ruling is hereby affirmed.,The respondent also fileda motion to make the allegations of the complaint more definite andcertain.The Trial Examiner denied this motion.The ruling ishereby affirmed.The respondent thereafter filed an answer denyingthat it had engaged in the alleged unfair labor practices.The Trial Examiner refused to admit in evidence respondent's Ex-hibit No. 2, a letter addressed to the president of the respondent,written by the vice president of Central Illinois Public Service Com-pany, in regard to the reasons for the discharge of Heizer by thelatter company.We are of the opinion that this ruling was errone-ous.The ruling is hereby reversed and the exhibit admitted inevidence.During the hearing, counsel for the Board moved toamend the pleadings to conform to the proof in so far as the proofshowed that the Texarkana-Arkansas Division of the respondent'referred to in the complaint is actually two divisions, the Texarkanaand the Arkansas Divisions.The Trial Examiner granted this mo-tion.The ruling is hereby affirmed.During the course of the hearing other rulings were made by theTrial Examiner on motions and on objections to the admission ofevidence.The Board has reviewed these rulings of the Trial Exam-'See SectionI, infra. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDiner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Subsequent to the hearing, the respondent filed a brief and reneweditsmotion to dismiss the complaint.Thereafter, the Trial Examinerfiled his Intermediate Report, dated March 14, 1938, copies of whichwere duly served upon all parties, in which he found that the respond-ent had engaged and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act. He recommended that the respondentcease and desist from its unfair labor practices and that it offer fullreinstatement with back pay to Heizer.Thereafter, the respondent filed exceptions to the IntermediateReport.On October 27, 1938, and on July 11, 1939, pursuant tonotice duly served upon all parties, oral argument, in which counselfor the respondent and the Union participated, was had before theBoard in Washington, D. C.The Board has reviewed all the exceptions to the Intermediate Re-port and finds them without merit, except as they are consistent withthe findings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Southwestern Gas & Electric Company, is a Dela-ware corporation with its principal office and place of business inShreveport, Louisiana.The respondent is engaged in (1) generating,buying, transmitting, selling, and distributing electric energy forlight, power, and other purposes in the States of Arkansas, Texas,and Louisiana; (2) buying, transporting, selling, and distributingnatural gas in the State of Mississippi; (3) pumping, storing, dis-tributing, and selling water in the State of Arkansas; (4) manu-facturing, storing, distributing, and selling ice in the State of Texas;and (5) distributing and selling gas and electric appliances and ac-cessories in the States of Texas, Arkansas, and Louisiana.Eighty per cent of the respondent's total income is derived fromthe sale of electricty.The respondent's principal generating plant islocated at Shreveport, Louisiana.Approximately 45 per cent of therespondent's revenue from the sale of electricity comes from custom-ers in the State of Texas.The respondent's ,Shreveport plant sends30 per cent of its output of electric energy, amounting to 50 per centof the electricity used in Texas by the respondent, to that State.Ap-proximately 20 per cent of the respondent's revenue from .the sale ofelectricity is derived from customers in the State of Arkansas, andI SOUTHWESTERN GAS & ELECTRIC -COMPANY'515part of the electricity sold in this State by the respondent is suppliedby its Shreveport plant.The respondent's substation and offices atTexarkana, Arkansas, supply electricity and deliver electric appli-ances and accessories to customers in 'Texarkana,. Texas.Accordingto the testimony of Lanston Ashford, the respondent's operatingsuperintendent, the respondent buys some supplies and equipmentin large quantities" for use in Arkansas," Texas, and Louisiana,which come from points outside these three States.Throughout the territories which it serves in the States ofArkansas, Texas, Louisiana, and Mississippi the respondent has con-nected to its systems over 67,000 customers for electricity, more than4,000 customers for gas, and more than 1,000 customers for water.The respondent supplies electricity to 150 cities and communities,including Shreveport, Louisiana, and Texarkana, Texas-Arkansas;gas service to 6 cities and communities, including Biloxi, Mississippi ;and water and ice to 25 cities and communities. In the area whichit serves, the respondent is dominant in the electrical field and hasno considerable competition.The respondent supplies 90 per centof the electricity used in the east Texas oil fields.Exclusively de-pendent upon the respondent for their supplies of electric energyare: (1) the western Arkansas coal mines; (2) extensive portions ofthe services of the Southern Bell Telephone and Telegraph Company,Inc., the Southwestern Bell Telephone and Telegraph Company,,Inc., theWestern Union Telegraph Company, Inc., and the PostalTelegraph Company, in Louisiana, Arkansas, and Texas; (3) build-ings and important services of the United States Government andof the State and municipal governments in these three States; (4)railroads and railroad terminals in the same three States, includingthe Chicago, Rock Island and Pacific Railroad, the Louisiana andArkansas Railway Lines, the Texas and Pacific Railway Company,the Southern Pacific Lines, and the Missouri Pacific Lines; (5)newspaper and radio stations and also airports and airlines in thesethree States, including the United States Army airfield at Shreve-port, Louisiana; and (6) practically all the industrial and commercialunits and systems located and operating in the territory in which therespondent sells electricity.Important commercial, industrial, gov-ernmental, and public utility services depend upon the respondentexclusively for their supplies of gas in the territory served by therespondent in the State of Mississippi, and for their supplies of icein the territory served by the respondent in the State of Texas.The respondent employs approximately 600 persons in the operationof its plants.The respondent is controlled by the Central and South West Util-ities Company, which owns all the respondent's common stock.The 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral and South West Utilities Company is, in turn, a subsidiaryof The Middle West Corporation.Conclusions with respect to the respondent's relation to commerceIt is evident from all the above findings (1) that the respondentreceives "some supplies and equipment . . . in large quantities" ininterstate commerce, and that a labor dispute between the respondentand its employees, interrupting the respondent's operations, wouldseriously affect the flow of these "supplies and equipment" in inter-state commerce; (2) that the respondent transmits large quantitiesof electric energy across State lines by means of equipment servicedby its employees, and that a labor dispute between the respondentand its employees, interrupting the respondent's operations, wouldseriously affect the transmission of electric energy across State lines,and the servicing of equipment; (3) that largeareasin the Statesof Texas, Louisiana, and Arkansas are almost entirely dependent uponthe respondent as a commercial source of electric energy, that largeareasin the State of Mississippi are dependent upon the respondentas a commercial source of gas, and that large areas in the State ofTexas are dependent upon the respondent as a commercial source ofice; and (4) that a cessation of the supply of power, gas, and ice bythe respondent, such as would tend to accompany a labor dispute be-tween the respondent and its employees, (a) would tend to burden andobstruct the operations of various instrumentalities of interstatetransportation and communication by compelling them to useemergency substitutes for their normal supply of power, gas, and ice,as well as by causing in some instances complete shut-downs, and, inothers, temporary interruption of service, (b) would directly causea cessation or curtailment of the operations of the businesses suppliedby the respondent with power, oil, and gas and engaged in shippingand receiving commodities in interstate commerce, and (c) wouldhave an effect on interstate commerce and communication substan-tially equivalent to that caused by simultaneous labor disputes in therespondent's business and in all the businesses served by the respond-ent and engaged in operating the instrumentalities of interstate com-merce and communication or in shipping and receiving commoditiesin interstate commerce.2RMatter of ConsolidatedEdisonCompany of New York, Inc.andUnited Electrical andRadioWorkers of America, affiliated with the Committee for Industrial Organization,4 N. L. R. B. 71, 75-83; order enforced, as modified as to other issues, inConsolidatedEdison Company of New York, Inc. v. National Labor Relations Board,305 U. S. 197(1938). SOUTHWESTERN GAS & ELECTRIC COMPANYII.THE LABORORGANIZATION INVOLVED517International Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The discharge of Jim Heiner; interference, restraint, and coercionJim Heizer first worked for the respondent as a lineman fromMay until July 1927, when he voluntarily left the respondent'semploy.Previously,Heizerhad had 15 years' experience in suchwork.In the latter part of 1927 Heizer returned to the respondent'semploy as a lineman, but 2 years later he again quit of his ownaccord.From January 1935 until his discharge on May 20, 1937,Heizeragain worked for the respondent, as a first-class lineman.During 1937 Heizer worked with a crew of four men : ForemanBert Davis, who had been Heizer's foreman at all times during hisemployment with the respondent; Jasper Mabry, a second-class line-man; Charlie Almond, a lineman's helper; and Tom Aubrey, truckdriver and handy man.The Union and the respondent in 1934 signed a contract coveringthe respondent's union employees in its Louisiana Division.OnApril 16, 1937, the respondent and the Union signed separate agree-ments covering the union employees in the Louisiana and EastTexas Divisions.The employees of the East Texas Division, whereHeizer was working-in 1936 and 1937, had been organized by theUnion in the early months of 1937, preceding the signing of thecontract.Between 1929 and 1935, while he was not in the respondent'semploy, Heiner joined the Union but subsequently dropped his mem-bership.Early in 1937 Heizer discussed the Union with Almondand later with Mabry.Both Mabry and Almond indicated to Heizerthat they wished.to join the Union.About the same time P. J.Trantham, business manager of the East Texas local of the Union,having heard that Heizer was- interested in the Union, interviewedthe latter and about a week before Heizer's discharge appointedhim contact man for the Union in the respondent's Arkansas andTexarkana Divisions, where Heizer's crew was then working. Sub-sequently Heizer, through Almond and Mabry, contacted other em-ployees of the respondent, including the respondent's Texarkanacity line crew, about joining the Union.On May 17, 1937, Heizersigned an application card for membership in the Union, but itwas not-until after his discharge that he paid all his $7 initiationfee and was formally initiated.Heizer was the first of the 35 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the Arkansas and Texarkana Divisions eligible forunion membership to apply for such membership.Almond andMabry became union members on May 26, 1937.3Foreman Davis had issued orders to the members of his line crewforbidding them to associate or discuss wages or other workingconditions with the members of the respondent's other line crews,including the Texarkana city crew.On the morning of May 20,1937, Davis was informed by a member of the Texarkana city crewthat Almond had told him the rates of pay of the Davis crew.Davis angrily confronted Almond and accused him of. disobeyingorders.Almond denied the accusation.Davis then told Almond,"If it was not for conditions, I would let you go."Almond describedthe subsequent occurrences as follows :So, he [Davis] turned to the rest of the crew and myself tooand says, "By God, this goes for all of you."He says, "Youcan, you got to keep your God damn mouths shut." He says,"You go to the grunt 4 around here and tell about your raisethe first thing you know it will be in the office," and he says,"They Will all be raising Hell."And he was looking at Mr.Heizer and Mr. Heizer says, "Well, Bert, the wages is knownall over the country."And he [Davis] says,'"Now, God damnyou, when I want you to talk, I will call your name." Andsays, "Keep your God damn mouth shut" . . . Mr. Heizerasked him, he says, "Well, don't cuss me."And he [Davis]said, "Now, God damn you, shut up, or I will let you go."And he [Heizer] says, "Well, don't cuss me."And he [Davis]said, "Well, God damn you, you are fired."And he says, "Getyour tools off the truck," and Mr. Heizer stepped down offthe sidewalk and started behind the truck and he stopped andturned to Mr. Davis and he says, "I will put you through thedew," 5 and Mr. Davis jumped off the sidewalk and grabbeda brush axe off the back of the truck and he says, "You Goddamn son-of-a-bitch, put me through the dew." And Mr.Heizer run around the truck and come back on the sidewalk onthe other side, and in the meantime Mr. Davis had laid the axedown and stepped back on the sidewalk, and Heizer told him,8 J.M. Meyers, an employee of the respondent, testified that on the evening of the dayof Heizer's -discharge, Heizer, Mabry, and Almond attempted in his presence to telephoneTrantham and obtain application cards for the Union.Meyers testified that he receivedthe "impression" that all three men desired application cards.Heizer testified that theattempt to telephone Trantham was for the purpose of rushing through the membershipof the three employees.Both Holzer and Trantham testified that Heizer's application card,dated May 17, 1937, and introduced in evidence, was signed by Heizer in Trantham'spresence that day.We credit the testimony of Heizer and Trantham.*A lineman's helper.Although the evidence is not clear, this expressionapparently means, "I will get evenwith you."i SOUTHWESTERN GAS & ELECTRIC COMPANY519"You will not call me no son-of-a-bitch."And he [Davis] said,"I will take that back, but God damn you, you are fired. Getyour tools off the truck."He [Heizer] went and got his tools,and with his tools in his hand, came back on the sidewalk, andMr. Aubrey was sitting there, and Mr. Heizer says to him, "Tom,you are the cause of this."And Mr. Aubrey, he jumped upand grabbed the brush axe and Mr. Heizer taken his hammerand drawed it back to defend himself, and Mr. Mabry got theaxe from Mr. Aubrey, and I, got Mr. Heizer's hammer.Heizer corroborated the testimony of Almond, describing theevents relating to his discharge after Davis' rebuke of Almond asfollows :And then he [Davis] carne on back and he paced up anddown a little bit and he came over and said to me, "By God,they've got to keep their mouths shut," and he said "the firstthing we know they will be saying we have agitated in theoffice,"and he said, "They will raise hell," and I said, "Berteverybody knows the conditions in East Texas. It is no secret."He looked at me and he said, "Goddam you, keep your mouthshut" . . . I said to him, "Don't be cursing me," and he said,"Goddam you, keep your mouth shut, if I want any advicefrom you I will ask for it," and then said, "Get your Goddamtools and get off the job" . . . Davis jumped down with thebrush axe and I run around the truck and he laid down thebrush axe but he had called me a son-of-a-bitch in the meantime,and he laid down the brush axe and I went back over to Davisand I said, "Davis, you are not going to get by with calling mea son-of-a-bitch," and he said, "I will take that back, I amsorry I said that."Mabry corroborated the above testimony of Almond and Heizer.Davis testified that, after learning that Almond had talked to amember of the city crew, he called Almond asides and rebuked him;that Heizer then interrupted his conversation with Almond and said,"That is a damn lie"; 7 that he then told Heizer, "When I want youI will call your name, get the hell out" ; that Heizer replied, "Don'tcurse me"; that he said, "Now, listen here, big boy, I will curse youhere or anywhere I want to as far as that is concerned, keep your noseout of my business"; that he then discharged Heizer, saying, "We don'tneed you anymore, you are all the time making trouble, get out"; thatwhen Heizer said, "You think I joined the Union," 8 he denied thiseHeizer and Mabry denied that Davis called Almond to one side before rebuking him.4Heizer, Almond, and Mabry denied that Heizer made this remark.6 Heizerand Mabry denied that Heizer made this remark.247383-40-vol. 16-34 520DECISIONSOF NATIONALLABOR RELATIONS BOARDassertion; that he seized. the pick axe because he feared that Heizerwas going to assault him with the hammer; and that Aubrey seized apick axe only in self-defense when threatened by Heizer with a pickaxe.On direct examination Aubrey, a witness for the respondent,corroboratedDavis' testimony concerning the events relating toHeizer's, discharge.On "cross-examination, however, Aubrey first tes-tified that he was too far away from Almond, Davis, and Heizer tohear what any of them said until Davis told Heizer, "When I want youI will call your name."When counsel for the Board then pointed outto Aubrey that, according to the latter's testimony on direct examina-tion, he, could not have heard Heizer tell Davis, "That is a damn lie,"and asked Aubrey if he had heard this remark, Aubrey testified, "Ithink so," and insisted that Heizer made this statement only afterDavis had told Heizer, "When I want you I will call your name," andthat Davis had addressed Heizer before the latter spoke.The Trial Examiner who observed all of the foregoing witnesseswhen they testified at the hearing and commented on their demeanor inhis Intermediate Report, credited the testimony of Almond,; Mabry,and Heizer concerning the above events. In view of the Trial Ex-aminer's findings and of the confused nature of Aubrey's testimony,we find that the testimony of Almond, Mabry, and Heizer, set forthabove, is to be credited.We find the facts to be as set forth abovein their testimony.Foreman Davis, on direct examination and at first on cross-examina-tion, insisted that he discharged Heizer solely for "butting in" andbecause "he [Heizer] gave me a swear word when I was talking to aman."Later on cross-examination Davis testified that he dischargedHeizer both for "butting in" and for being unable to get along withthe other members of the crew because of a quarrelsome and conten-tious disposition.Andrew Patterson, chief engineer and ' the im-mediate superior of Davis, testified that several days after-Heizer'sdischarge, when he questioned Davis concerning this incident, Davisinformed him that Heizer had been discharged because of his quarrel-some character which prevented his getting along with the other mem-bers of the crew, and in particular because of his attempted assaultupon Aubrey. The respondent's answer and the authorization madeout at Davis' orders to remove Heizer from the respondent's pay rollstate that Heizer was discharged "because of inability to get alongwith others of the crew."Inasmuch as, according to the testimony of all the witnesses con-cerningHeizer's discharge,Davis had discharged Heizer beforeHeizer and Aubrey quarrelled, it is clear that Heizer's quarrel withAubrey could not have caused his discharge...The respondent introduced evidence showing that when Heizerwas in its employ between 1927 and 1929 (1) he was attacked by an SOUTHWESTERN GAS & ELECTRIC COMPANY521employee whom he had cursed; (2) he attacked another employeewho dropped a transformer on his foot; (3) he had a fight with athird employee, the brother of Foreman Davis, and on another occa-sion attempted to assault this employee; and (4) that another em-ployee allegedly quit because of a dislike for Heizer.The respondentalso introduced in evidence a letter from the Central Illinois PublicService Company for whom Heizer worked between 1929 and 1931,stating that Heizer had been discharged in 1931 because of his con-tentious character and reluctance to obey orders and instructions.Wedo not believe that this evidence has any relation to the discharge ofHeizer by the respondent in 1937.Davis himself testified that whenhe discharged Heizer in 1937 he gave no thought to the various inci-dents concerning Heizer in 1928 set forth above.Moreover, whenHeizer left the respondent's employ in 1929, C. L. Leighton, managerof the respondent's offices at DeQueen, Arkansas, voluntarily gaveHeizer a letter stating that Heizer's service record with the respondenthad been "very good," and that the respondent would be very gladto rehire Heizer at any time. In addition, in 1935 when Heizer wasin Illinois, Foreman Davis sent him a telegram informing him thathe could obtain employment with the respondent and subsequentlyhired Heizer.Such evidence shows clearly that the respondent didnot consider that any of the above incidents in 1927 or 1928 in anyway made Heizer an undesirable employee.The evidence shows that in 1935 Heizer engaged in a street fight;that in 1936 Heizer and Mabry had a brief struggle. while at work;and that in July 1936, L. L. Baker, an employee, quit his job becauseof his "personal" dislike of Heizer.However, at oral argument, therespondent's counsel stated: "I do not think you will find a crew butyou do not have bickering and repercussions and fighting." AlthoughAubrey testified that Heizer often "fussed" at him, he admitted thathe and Heizer had no more quarrels than employees working togetherdaily ordinarily would have.Nor does the evidence show that Heizerwas unable to get along with the other members of his crew. Bakertestified that Heizer "ordinarily got along with the foreman and someof the boys very well."Almond, Heizer's helper, testified that he hadno difficulty working and getting along with Heizer.Mabry testi-fied that he was at fault in the fight with Heizer in 1936 and thatsince then he and Heizer had been friends." It is highly improbablethat Foreman Davis would have sent for Heizer in 1935 if he hadfound him difficult to get along with previously. In fact, ForemanDavis and Heizer had been good friends between 1927 and 1935.Although Heizer testified that for about a month before his dischargeY In view of this testimony of Almond and Mabry, we give no credit to the statements ofForeman Davis that Almond and Mabry complained to him about the quarrelsome char-acter of Heizer. 522DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe and Davis had some difficulty getting along with each other,Foreman Davis testified that his friendship with Heizer, althoughsomewhat weakened, continued to be strong until the moment ofHeizer's discharge.Aubrey's testimony that he and Heizer had nomore quarrels than usual among line crews has already been referredto.And Ted Collier, a line foreman for the L. E. Meyers Construc-tion Company, and a union member, testified that Heizer had workedin his crew for 7 months after leaving the respondent's employ onMay 20, 1937, and that he had not found Heizer at all quarrelsomeor troublesome.There is no evidence that because of Heizer's dis-position or for any other reason the work of Heizer or. Heizer's crewdeteriorated at any time previous to Heizer's discharge.Collier,Almond, and Mabry all testified that Heizer was a very good worker,above the average, and Foreman Davis did not testify to the contrary.In addition, Langston Ashford, the respondent's operating superin-tendent, testified that the Davis crew had an outstanding record,doing "more work and better work" than the other line crews.The evidence clearly does not support Davis' assertion that hedischarged Heizer for "butting in."On the contrary, Heizer madeno attempt. to butt in at the time Davis was rebuking Almond andspoke respectfully to Davis only when the latter addressed, orapparently addressed, a remark to Heizer and the other membersof the crew.Nor did Heizer show any signs of insolence or insubor-dination prior to Davis' discharge of him.In view of the above evidence, the long and excellent employmentrecord of Heizer with the respondent, and the long and close friend-ship between Heizer and Davis, we are of the opinion that none ofthe reasons advanced by Patterson and Davis adequately explain,Heizer's discharge.During the negotiations preceding the signing of the April 16contract between the Union and the respondent, Trantham informedAshford that the Union did not want the Davis crew to work inthe Louisiana Division.Shortly after the signing of the contract,at the insistence of Trantham, who stated that he feared that Daviswould not live up to the terms of the contract, the respondent trans-ferred the Davis crew from the East Texas Division to the Arkansasand Texarkana Divisions.Davis admitted at the hearing that heresented this transfer and the Union's part in it. In fact, Davistestified at the hearing that in the presence of his crew in 1937 hetold his brother, then a member of the crew, that if the latter joinedthe Union he, Davis, would "bust his brains" out.Davis also testi-fied that when the closed shop was discussed among the crew he."would get so damn mad about it I could . . . bust a guy's mouthopen"; and that he told the crew that he would not join the Union SOUTHWESTERN GAS & ELECTRIC COMPANY523-because "we are working for too good a company to join the union,we don't have to join it."Aubrey testified that Davis sometimesused "pretty strong" language about the Union during talks withthe members of the crew and informed the crew that he did notbelieve in the Union and would not join it.Almond, Heizer, andMabry also testified, and Davis and Aubrey denied, that duringApril 1937, on several occasions, Davis threatened the members ofhis crew with discharge if any of them joined the Union.Mabryand Almond also testified that on two occasions when Davis hadbeen displeased with the work of another employee of the respond-ent who belonged to the Union, Davis told the members of his crew,"That is the kind of damn fellows that belong to the union." Davistestified that he merely told the crew, "I didn't approve of such unionstuff as that."Mabry,and Almond also testified, and Davis denied,that Davis told the crew that by signing a union membership card anemployee signed an affidavit against the respondent. In view ofDavis' own testimony showing his hostility toward the Union andhis expressions of it to the crew, we credit the testimony of Heizer,Almond, and Mabry set forth above..Davis denied that prior to Heizer's discharge he knew or suspectedthatHeizer belonged to or was acting for the Union.Mabry,Almond, and Heizer testified that because of Davis' anti-unionremarks to them they tried to conceal their union activities from him.Davis and Aubrey both testified, and Mabry, Almond, and Heizerdenied, that shortly before Heizer's discharge Heizer had spokendisparagingly of the Union and stated that he would not join it.In view of Heizer's activity on behalf of the Union at this time,we do not credit this testimony of Davis and Aubrey.Davis waswell aware of the activity of the Union in the East Texas Divisionwhere his crew worked or had worked. The evidence establishes thatDavis continually sought to discover the attitude of the members ofhis crew toward the Union and constantly suspected them of beingsympathetic toward the Union.Thus, Mabry testified that in earlyMay 1937 Davis asked him to go for a walk and during the walkbegan "pumping" him in order to find out what the other membersof the crew had said to Mabry about joining the Union and whatMabry thought about the Union.Mabry also testified that at thistime Davis advised him not to join the Union, saying that the Unionmen in the East Texas Division were lazy and "would not stick to-gether" and "were running" the Davis crew out "like dogs."Mabryand Almond testified that in April, when Mabry returned from atrip to a nearby town during which he had contacted other employeesof the respondent who belonged to the Union, Davis questionedMabry whether he had heard "anything about the union" and if so, 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat; and that when Mabry indicated that he had informed some ofthe men that he might be interested in the Union, Davis said : "God-dam you, there you go, you are always talking too much.You oughtto keep your mouth shut . . . stay away from them . . . [do] noteven associate with them."Davis denied the above testimony ofMabry and Almond, but in view of Davis' hostility toward the Unionand his expression of that hostility to his crew, we do not credit hisdenials.Aubrey admitted at the hearing that he informed DavisthatMabry and Almond were sympathetic toward the Union. Al-though Aubrey denied knowing Heizer's feeling toward the Union,he testified : "I guess he' [Heizer] liked it all right."Aubrey deniedever telling Davis that Heizer "liked" the Union, although he testifiedthat after Heizer had been discharged he and Davis had discussedwhether or not Heizer was a union member. The small size of Davis'crew and the daily contacts between Davis and the crew members;Davis' careful observance and questioning of the members of hiscrew to discover their union activities; the numerous conversationsbetween Davis and the members of his crew concerning the Union;and Davis' readiness to suspect a crew member of union activity,lead us to find that before Heizer's discharge, Davis either knew orsuspected that Heizer was sympathetic toward, and active on behalfof, the Union.Prior to Heizer's discharge, Davis had, as shown by the testimonyof Mabry previously set forth, warned the members of his crew notto associate with union men. Immediately after Heizer was dis-charged, Davis told Mabry not to associate with Heizer, on June 14told both Mabry and Almond not to associate with Heizer, askingMabry if Heizer was a union member, and late in June when Mabryadmitted seeing Heizer, warned Mabry not to do so.Moreover, ac-cording to the testimony of Mabry, Almond, and Aubrey, on July8,Davis asked Mabry and Almond if they were members of theUnion.According to the testimony of Mabry and Almond, whenthey admitted that they were members, Davis asked to see their unioncards and if Heizer had "led" them into the Union and was the causeof their joining.Davis did not deny this testimony, which we credit.Finally, Audie Marshall, a union member not in the respondent'semploy, testified that during the first week of June 1937 he askedDavis for a job as a lineman in Davis' crew; that Davis asked himwhether or not he had a union card, saying that he had "just letone fellow go" a short time before, who had "got smart with him"after joining the Union; and that Davis stated that he did not thinkthat a man who "belonged to the union was . . . the right kind...to be on the job." Davis did not deny this testimony ofMarshall, which we credit. In the light of the above evidence, and SOUTHWESTERN GAS & ELECTRIC COMPANY525in view of Davis' violent hostility toward the Union and the factthat he knew or suspected that Heizer was active on behalf of theUnion, we find that he discharged Heizer on May 20 because of thelatter's activity on behalf of the Union.Independently of the above reasons, we believe that Heizer's dis-charge was discriminatory.On April 16, 1937, the respondent andthe Union had entered into a contract covering the union membersin the East Texas Division where Davis' crew then worked.As wehave already set forth, Davis bitterly resented the fact that shortlyafter the signing of the contract he and his crew were transferredfrom the East Texas Division at the request of the Union. The evi-dence also shows that Davis expressed resentment not only towardthe Union but also toward the contract.Pursuant to the terms ofthis contract the Davis crew received an increase in wages.Whenannouncing this increase in wages to the crew, Davis according tothe testimony of Mabry which Davis did not deny and which wecredit, belittled his men in a vulgar manner and told them : "Nolineman in the world is worth a dollar an hour." Davis repeatedlycautioned the members of his crew not to associate or discuss theirwages or working conditions with members of other line crews ofthe respondent.Davis and Aubrey testified that the reason for thisorder was to prevent Davis' crew from causing dissatisfaction amongthe other crews.However, the fact that, according to the testimonyof Davis and Ashford, the wages of the crews not covered by the termsof the union contract were nevertheless raised at the same time inthe same amount as those of crews covered by the contract, althoughthe working conditions and hours of the other crews were not changedin accordance with those under the contract, indicates that this reasonof Davis and Aubrey is questionable. In view of Davis' hostilitytoward the Union and the union contract, we find that Davis forbadethe discussion of their wages and working conditions by his crewwith other crews because he felt that his crew might use such dis-cussions to induce other employees of the respondent to join theUnion.Decisive evidence of this fact is contained in Davis' remarkstoHeizer at the time of the latter's discharge when Davis told himthat the crew must be silent about their wages because "the firstthing we know they will be saying we have agitated in the office...They will raise hell."Whatever Davis' motive may havebeen, his order interfered with the rights of the members of his crew,guaranteed in Section 7 of the Act, to attempt to organize the respond-ent's employees by informing them of one of the advantages of be-longing to the Union-namely, the obtaining of an increase in wagesthrough a contract between the respondent and the Union. SinceHeizer was discharged by Davis for attempting to assert, and protect 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exercise of, these rights of the members of the crew to engagein the union activity of discussing their wage raises, secured by thecontract between the Union and the respondent, his discharge mani-festly was a.violation of Section 8 (3) of the Act.The respondent asserts that it is not bound by any of the anti-union acts or statements of Foreman Davis.We are unable toagree with this assertion.The evidence shows that Davis had au-thority to hire and discharge the members of his crew, subject onlyto the approval of Patterson and other officials of the respondent.Moreover, Ashford testified he could not recall that Davis' action inhiring or discharging an employee had ever been disapproved.Therespondent's officials testified that they warned Davis not to showhostility toward the Union or interfere with any of its activities.However, the respondent's officials, through statements of the unionrepresentatives such as Trantham, were notified of Davis' anti-unionattitude.Patterson admitted that he knew that Davis' views were,in many respects, hostile to the Union.There is no evidence that atany time the respondent rebuked Davis for his anti-union statementsand activity or disavowed them to its employees.On the contrary,Patterson expressly approved Heizer's discharge upon the basis ofDavis'word alone.Under such circumstances, we are of theopinion that the respondent cannot disclaim responsibility for theconduct and activity of Davis as set forth above.loWe find that the respondent discharged Heizer because of hisunion activity.The respondent, by discharging Heizer, discrimi-nated in regard to his hire and tenure of employment, thereby dis-couraging membership in a labor organization.We find that the respondent, by the discharge of Heizer and byother acts and conduct set forth above, including the statements,orders, and conduct of Davis, interfered with, restrained, andcoerced. its employees. in the exercise of the rights guaranteed inSection 7 of the Act.-At the time of his discharge Heizer was earning a dollar anhour.Fourteen and one-half work-days after his discharge Heizersecured employment as a lineman at $1.10 an hour with the L. E.Meyers Construction Company of Shreveport, Louisiana.At thetime of the hearing Heizer was still employed by the Meyers Com-pany.Heizer testified that he desires to return to his former posi-tion in the employ of the respondent; and that he considers Texar-kana his home, since he had his furniture stored there and since heisdeveloping a farm near there. The respondent contends that10 Swift c& Company v. National Labor Relations Board.106 F. (2d)87 ; American Mann-faotnringCompany and Nu-Art Employees, Inc. Y. National Labor Relations Board,309 U. S. 629. SOUTHWESTERN GAS & ELECTRIC COMPANY527Heizer obtained substantially equivalent employment elsewhere andthereby lost his status as an employee of the respondent.Althoughwe do not concede that the obtaining of other regular and sub-stantially equivalent employment would deprive the Board of powerto reinstate an individual who had been discharged for unionactivity, we find that since Heizer desires to be reinstated by the re-spondent, since he has furniture and a farm at Texarkana which heconsiders his home, and since he has acquired several years' senioritywith the respondent, he had not obtained regular and substantiallyequivalent employment and did not lose his status as an employeeof the respondent."B. Alleged interference, restraint, and coercionThe complaint also alleges that the respondent engaged in unfairlabor practices within the meaning of Section 8 (1) of the Act byspying on meetings of the Union and by issuing a notice addressedto all employees in the Texarkana and Arkansas Divisions.Wehave reviewed the evidence and are satisfied that the record doesnot support these allegations of the complaint.W. E. Bann, therespondent's Texarkana Division Manager, on July 21, 1937, sentthis notice to the employees in his Division, and on July 26, 1937,drove slowly past the hall where a union meeting was being.held.However, we are convinced by the evidence, and we find, that Banndrove past the union hall on an errand having no connection withthe union meeting and did not spy on it, and that the notice sentby him did not interfere with the rights of the employees guaranteedin Section 7 of the Act.We shall dismiss these allegations of thecomplaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flowof commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,, we shall order it to cease and desist therefrom. In11Matter of AutomotiveMaintenanceMachinery CompanyandSteelWorkersOrganizingCommittee,on behalfof Amalgamated Association of Iron,Steel & TinWorkersof NorthAmerica,Lodge 1744,13 N. L.R. B. 338,and casescited in footnote 13 therein. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder to effectuate the policies of the Act and as a means of removingand avoiding the consequences of the respondent's unfair laborpractices, it is essential that in aid of our cease and desist order therespondent be directed to take certain affirmative action moreparticularly described below.We have found that the respondent discharged Heizer because ofhis union activity.The evidence shows that on July 22, 1937, therespondent laid off Mabry and Almond and disbanded the Daviscrew.Davis and Aubrey continued to work for the respondent butnot as members of a line crew.12The respondent's officials assertedthat the Davis crew was disbanded at this time because there wasinsufficient work for them since, due to the Union's protests, thecrew could no longer work, as it had previously, in the East TexasDivision.The work formerly done by the Davis crew in the EastTexas Division is now being done for the respondent by an inde-pendent contractor.The respondent asserts that even if Heizer hadnot been discharged on May 20 he would have been laid off with thetwo other members of the crew on July 22.Although the respond-ent asserts that Heizer was a construction lineman and that all themany linemen now in its employ are operating linemen, there is noevidence that Heizer, in view of his long experience as a lineman,would be unable to perform the work of an operating lineman.Moreover, the respondent did not establish at the hearing that evenif it had laid off Heizer on July 22 it would not have rehired himat some later time previous or subsequent to the hearing.Conse-quently, we shall order the respondent: (1) to offer Heizer immediateand full reinstatement to his former, or a substantially equivalent,position, dismissing, if necessary, any employee hired since May 20,1937, the date when Heizer was discriminatorily discharged; (2)in the event that employment is not immediately available for Heizeras just set forth, to place Heizer upon a preferential list to be offeredemployment in his former or a substantially equivalent position assoon as such employment becomes, available and before other personsare hired for such-work; and (3) to make Heizer whole for any lossof pay he may have suffered by reason of his discharge, by paymentto him of a sum of money equal to (a) the amount which he normallywould have earned as wages from May 20, 1937, the date of his dis-charge, to July 22, 1937, the date when Heizer's crew was disbanded,and (b) the amount which he normally would have earned as wages,if the respondent had given him the first first-class lineman's jobwhich became available after his crew had been disbanded, from thedate when he would have been given this job until, the date either"Davis and Aubrey are engaged in clearing rights of way, unskilled work paying abouthalf the ordinary wages of a first-class lineman. SOUTHWESTERN GAS & ELECTRIC COMPANY529,of the respondent's offer of reinstatement, as provided in Section (1)above, or of the respondent's placement of Heizer on a preferentiallist, as provided in Section (2) above, less his net earnings13duringthe period from the date of his discharge to the date of the offer ofreinstatement or placement on a preferential list. In complying withthe provisions of our Order, set forth above, the respondent shallfollow a system of seniority to such extent, if any, as has heretoforebeen applied in the hiring and discharge of first-classlinemen.Upon the basis of the foregoing findings of fact and upon theentire record in the case the Board makes the following :CONCLUSIONS OF LAW1.InternationalBrotherhood of ElectricalWorkers is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Jim Heizer, and thereby discouraging membership in Inter-nationalBrotherhood of ElectricalWorkers, the respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board hereby orders that therespondent, Southwestern Gas & Electric Company, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, or any other labor organization of its employees,13By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by anemployeein connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local91590, 8 N. L. R. B. 440.Monies re-ceived for work performed upon Federal, State, county,municipal,or other work-reliefprojects are not considered as earnings, but, as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid overto the appropriate fiscal agency of the Federal,State, county,municipal,or other govern-ment or governmentswhichsupplied the funds for said work-relief projects. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDby discharging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire or tenureof employment, or any terms or conditions of their employmentbecause of membership or activity in connection with any such labororganization ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to Jim Heizer immediate and full reinstatement to hisformer position or to a substantially equivalent position withoutprejudice to his seniority and other rights and privileges previouslyenjoyed by him, dismissing, if necessary, in the manner set forthabove in Section V, entitled "Remedy," any employee hired sinceMay 20, 1937, or, in the event that employment is not immediatelyavailable for Heizer, place his name upon a preferential list to beoffered employment as soon as such employment becomes availableand before other persons are hired for such work, in the manner setforth in said Section V ;(b)Make whole Jim Heizer for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard tohis hire and tenure of employment by payment to him of a sum ofmoney equal to (a) the amount which he normally would have earnedas wages during the period from May 20, 1937, the date of such dis-crimination, to July 22, 1937, the date when his crew was disbanded,and (b) the amount which he normally would have earned as wages,if the respondent had given him, in the manner set forth above inSection V, entitled "Remedy," the first first-class lineman's job tobecome available after his crew had been disbanded, from the datewhen he would have been given this job until the date either of suchoffer of reinstatement, or of such placement of his name on a prefer-ential list, as provided in paragraph 2 (a) of this Order, less his netearnings 14 during the period from the date of his discharge to thedate of the offer of reinstatement or placement on a preferential list;providing that the respondent shall deduct from the amount other-wise due Heizer a sum equal to that received by him for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects during the periods for which back pay is due him under thisOrder and shall pay any such amount deducted to the appropriate14 See footnote 13,supra. SOUTHWESTERN GAS & ELECTRIC COMPANY531fiscal agency of the Federal,State, county,municipal, or other gov-ernment or governments which supplied the funds for such work-relief projects;(c)Post immediately in conspicuous places throughout its plantsand warehouses in its Texarkana and Arkansas Divisions notices toits employees stating(1) that the respondent will cease and desistas provided in paragraphs 1 (a) and(b) of this Order and(2) thatthe respondent will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order;(d)Maintain such notices for a period of at least sixty(60) con-secutive days from the date of posting ;(e)Notify the Regional Director for the Fifteenth Region inwritingwithin ten (10)days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,in so far as italleges that the respondent has interfered with, restrained,or coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, by surveillance of union meetings or by the issuance of anotice to its employees,be, and it hereby is, dismissed.